        Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE




This is a Separation Agreement and General Release (“Agreement”) between
AngioDynamics, Inc. (“Employer”) and Johannes (Jan) Keltjens (“Employee”) in
complete settlement of all issues concerning Employee’s employment and
termination of employment with Employer.  As used in this Agreement, “Employer”
shall mean AngioDynamics, Inc. and its parent(s), subsidiaries, predecessors,
divisions, affiliates, successors, assigns, and all of its and their current and
former directors, officers, employees, and agents (in their individual and
representative capacities); “Employee” shall include Johannes (Jan) Keltjens and
his heirs, executors, administrators, and assigns.
 
TERMS


For mutual consideration, including Employee’s right to receive certain payments
and benefits under this Agreement, and the Employer’s right to be free from
legal action initiated by, or on behalf of Employee, the parties agree to the
following:


1. Termination of Employment.  Employee’s last day of active employment with the
Employer was June 8, 2011 (hereinafter “Separation Date”).  The employment
relationship is permanently and irrevocably severed, and the Employer has no
obligation to re-employ Employee.  Employee has resigned from all positions he
held with Employer, including his membership on Employer’s Board of Directors.
 
2. Payment and Benefits.  Employer has provided or will provide the following,
provided that Employee fully complies with all obligations under this Agreement,
including the requirement to transition all responsibilities as determined and
required by Employer.  The payments provided for in this Agreement do not
include Employee’s base salary accrued through the Separation Date.  After the
Employer receives the executed original of this Agreement, Employee will be
eligible to receive the following from the Employer:


a. Severance.  Severance payment in the amount of $930,811.  This payment shall
be made within thirty (30) days of the Separation Date, unless on that date
Employee is a “Specified Employee” pursuant to Section 409A of the Internal
Revenue Code, in which case such payment shall be made no earlier than January
1, 2012 but no later than January 15, 2012, subject to applicable withholdings
and deductions.


b. Stock Options and Restricted Stock.  Stock options and restricted stock shall
be governed by the terms of the 2004 Stock and Incentive Award Plan and any
granting documents.  Employee shall not vest in any restricted stock or stock
options on or after the Separation Date.  Employee shall have three (3) months
from the Separation Date to exercise any vested options pursuant to the terms of
the Plan, unless such options shall earlier terminate under the terms of the
Plan or granting documents.  Any restricted stock with respect to which the
forfeiture period is in effect on the Separation Date shall be forfeited and
surrendered by Employee to Employer on the Separation Date.  For a
 
 
 

--------------------------------------------------------------------------------

 
 
period of six (6) months after the Separation Date, Employee shall not perform
any purchases or sales (as such terms are defined under the Securities Laws of
the United States) involving Employer stock during any customary Employer
blackout period.  Employer shall notify Employee of any and all blackout periods
that occur during this 6-month period.  Employee shall be responsible for any
reporting requirements related to any stock transactions after the Separation
Date, and, provided Employer is notified of all transactions by Employee,
Employer shall report said transactions as required by law.


c. Payment for all accrued but unused vacation pay; and


d. Health Benefits.  Employer offers continuation of group health, dental,
vision and prescription drug coverage maintained by Employer (“Health Plan”) in
which Employee is enrolled on the Separation Date, pursuant to the continuation
coverage and requirements of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), measured from the Separation Date.  Notification of conditions to
continue these benefits will be provided to Employee as required by COBRA
regulations.  Coverage is subject to the terms of the Health Plan.  Employer
reserves and retains the right to select the health care provider of such Health
Plan and makes no promises, express or implied, with regard to specific coverage
provided or premiums charged.
 
If Employee elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA, the Company will provide payments on behalf of the
Employee for the COBRA premiums (at the coverage levels in effect immediately
prior to Employee’s termination) until the earlier of (i) a period of
twenty-four (24) months from the Separation Date, (ii) the date on which
Employee accepts an offer of employment that provides similar insurance
coverage, or (iii) the date Employee is no longer eligible to receive
continuation coverage pursuant to COBRA or applicable New York State law (“NY
Mini-COBRA”).


3. No other benefits.  Except as provided above, all other employee benefits
will cease on the Separation Date.


4. Consultation and Transition.


a. Employee shall consult with the Employer on an as-needed basis and shall
reasonably cooperate with the Employer for up to six (6) months following the
Separation Date, in transitioning all pending matters, including but not limited
to, responding to all questions concerning pending business matters and
projects, plans, locating files, documents, records, data of any type, and
explain any processes, negotiations, or other business matters.


b. Employee also agrees to provide reasonable assistance to the Employer and
cooperate with the Employer in relation to its prosecution or defense of any
litigation or other controversies, if Employee has, either directly or
indirectly, any documents or
 
 
2

--------------------------------------------------------------------------------

 
information that could lead to the discovery of admissible evidence in such
litigation or controversies.


5. Other Payments and Benefits.  Employee understands that the payments
described in paragraph “2” shall be in lieu of, and not in addition to, any
payments to which Employee might otherwise be entitled under the letter
employment agreement entered into by Employee and Employer on January 19, 2009
(“Employment Agreement”), any severance or separation pay policy sponsored by
the Employer, or any other plan, policy, or benefit provided or sponsored by the
Employer.  Employee acknowledges that the payments provided for herein include
the entire amount of consideration to which Employee is entitled.  Employee
agrees not to seek any further compensation in connection with the matters
encompassed in this Agreement or arising from Employee’s employment with the
Employer.


6. Employee Release.  Except as described in paragraph “9” below, Employee
knowingly RELEASES AND DISCHARGES Employer from all claims, actions, causes of
action, suits, charges, damages and demands whatsoever, in law or equity, which
Employee ever had, has or hereafter may have against Employer, directly or
indirectly, whether known or unknown, from the beginning of his/her employment
to the date of this Agreement.  Employee acknowledges that this RELEASE includes
all claims arising out of his employment and the termination of that employment,
whether before courts, administrative agencies, or other forums wherever
situated, including but not limited to all claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973,
Sections 1981 through 1988 of Title 42 of the United States Code, the Americans
with Disabilities Act, as amended, the Fair Labor Standards Act, the National
Labor Relations Act, as amended, the Equal Pay Act, the Family and Medical Leave
Act, as amended, the Employee Retirement Income Security Act (ERISA), the
Occupational Safety and Health Act, as amended, the New York Human Rights Law,
the New York Labor Law, the nondiscrimination and/or retaliation provisions of
the New York Workers’ Compensation Law, and any other federal, state or local
employment laws and regulations, and all common law claims of the State of New
York, including, but not limited to, claims of express or implied contract,
wrongful discharge, defamation, slander, intentional and negligent infliction of
emotional distress, and all claims for attorneys’ fees, costs and expenses, and
any other claims arising out of or related to Employee’s employment with
Employer, and the termination of that employment, but specifically excepting
from this RELEASE Employer’s obligations to Employee under this Agreement.  The
payments set forth in paragraph “2” are contingent on Employee executing and
providing to Employer the General Release attached as Appendix “A.”  If Employee
fails to sign the General Release, Employer shall have no obligation to make any
separation payments under this Agreement, but all other terms of this Agreement
shall remain in effect.


7. Covenant Not to Sue.  Except as described in paragraph “9” below, Employee
represents and warrants that Employee has not filed and will not file any claim,
charge or lawsuit (civil, administrative or criminal) against the Employer,
either individually in any type of proceeding or as a member of a class, based
upon acts, occurrences or events occurring prior to the signing of this
Agreement.  If Employee breaches this provision and files an action falling
within its scope, Employee agrees to indemnify Employer for all costs, including
court costs and
 
 
3

--------------------------------------------------------------------------------

reasonable attorneys’ fees, incurred by Employer in the defense of such action
or in establishing or maintaining the application or validity of this Agreement
or the provisions thereof.


8. No Cooperation.  Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against Employer and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Employer, unless under a subpoena or other court
order to do so.


9. EEOC Proceedings.  Employee understands that nothing in this Agreement
prevents Employee from filing an action to enforce this Agreement or from filing
a charge with the Equal Employment Opportunity Commission (“EEOC”) or
participating in any investigation or proceeding conducted by the
EEOC.  However, Employee understands and agrees that Employee is waiving any
entitlement or right to recover any monetary or other personal relief as a
result of any such EEOC proceeding.


10. No Admission of Liability.  By entering into this Agreement, neither the
Employer nor Employee admits any wrongdoing or liability.  Employee acknowledges
that the Employer has not violated any law, statute, ordinance, contract, duty
or obligation whatsoever, committed any tort, or engaged in any wrongful conduct
with respect to Employee.


11. Confidentiality/Noncompetition/Nonsolicitation.


a. Employee acknowledges and agrees that:


i.           in the course of his employment with the Employer, he obtained
knowledge of confidential and proprietary information of a special and unique
nature and value and became familiar with the Employer’s trade secrets relating
to the conduct and details of the Employer’s business.  Therefore, it is
possible that he could cause irreparable harm to the Employer, which may not be
adequately compensated by monetary damages, if he violates the restrictive
covenants in this Agreement.  As of the date of this Agreement, the February 19,
2009 Confidentiality Agreement and Covenant Against Conflicting Employment
Agreement (“Conflicting Employment Agreement”) previously executed by Employee,
expire.


ii.           in the course of performing his duties and responsibilities for
Employer, Employee has been a representative of Employer to its customers,
clients and suppliers and as such had significant responsibility for maintaining
and enhancing Employer’s goodwill with such customers, clients and suppliers and
would not have, except by virtue of the employment with Employer, developed a
close and direct relationship with Employer’s customers, clients and suppliers;
and


iii.           Employer is entitled to protect, and through this Agreement seeks
to protect its proprietary rights which include the right to protect
confidential and proprietary information, as defined in this Agreement, and
trade secrets, the right to preserve Employer’s goodwill and the right to the
benefit of any relationships that
 
 
4

--------------------------------------------------------------------------------

 
have developed between Employee and Employer’s customers, clients and suppliers
by virtue of Employee’s employment with Employer.


b.  Confidentiality of Confidential Employer Information.
 
i. Employee represents and warrants that, unless compelled or expressly
permitted by operation of law, Employee shall not, directly or indirectly,
disclose, reveal, publish, or in any other manner communicate to any third
party, whether written or oral, any information obtained during Employee’s
period of employment that is or may be considered proprietary or confidential to
Employer.  Confidential and proprietary information includes, but is not limited
to, non-public corporate information, including plans, strategies, tactics,
policies, procedures and practices, customers, suppliers, products, services,
research, development, manufacturing, purchasing, finance, engineering, designs,
concepts; non-public marketing information; non-public strategic information;
and any and all other non-public information, in whatever form, related to
Employer’s business including, but not limited to, financial information,
operations information, personnel information, and affiliate, supplier, customer
and business partner information.  Confidential information does not include
information that is publicly available (a) prior to the date of this Agreement,
or (b) by reason of acts not attributable to a breach of this Agreement.


ii. In the course of his employment, Employee has received information that is
considered material inside information within the meaning and intent of federal
securities laws, rules and regulations.  Employee shall not disclose this
information directly or indirectly, or use as a basis for advice to any other
party concerning any decision to buy, sell or otherwise trade in the Employer’s
securities.
 
iv.           If Employee is required by law or valid court order to disclose
information that is precluded by this Agreement, Employee shall utilize his best
efforts to provide advance written notice to Employer to allow Employer an
opportunity to contest the impending disclosure.


c. Noncompetition/Nonsolicitation of Customers.


i.           Employee recognizes and acknowledges that it is possible that he
could cause irreparable harm to Employer which may not be adequately compensated
by monetary damages if he enters into the employment of a Conflicting
Organization, as defined in this Agreement, or if the Employee goes into
business on his own behalf that is in direct competition with the Employer.  A
Conflicting Organization means any person or organization, which is now or
hereafter engaged directly or indirectly in research on or development,
production, marketing, or selling of a Conflicting Product.  Conflicting Product
means
 
 
 
5

--------------------------------------------------------------------------------

 
 
any product, process, machine, or service of any person or organization other
than AngioDynamics whether now existing or hereafter developed which resembles
or competes with a product, process, machine, system, or service sold, marketed
or under development by Employer during Employee’s term of employment with
Employer, or whose use or marketability could be enhanced by application to it
of confidential and proprietary information to which Employee has had access
during his employment.
 
ii.           For one (1) year from the Separation Date, Employee shall not
directly or indirectly:
 
(a)           render services to a Conflicting Organization.  Given the global
nature of Employer’s business, the noncompetition provision contained in this
paragraph shall apply to any Conflicting Organization, regardless of location,
and to any position held by Employee for any Conflicting Organization, whether
as an employee, consultant, independent contractor, owner or in any other
capacity whatsoever; provided;  however, Employee may accept employment with a
Conflicting Organization whose business is diversified and which is, as to that
part of its business in which he accepts employment, not a Conflicting
Organization, provided written assurances satisfactory to Employer that Employee
will not render services, directly or indirectly, in connection with any
Conflicting Product are delivered to Employer.  Employee agrees that the
foregoing restriction does not unduly restrict his vocational opportunities  as
it does not prohibit Employee from working for an organization other than those
that fall within the scope of this paragraph; or
 
(b)           appropriate, direct or assist another to appropriate or direct any
business or customer away from Employer or attempt to do any of the foregoing.
 
d. Nonsolicitation/Noninterference. For one (1) year from the Separation Date,
Employee agrees that he will not:
 
i.           directly or indirectly solicit or recruit for employment, hire,
employ or attempt to employ any individual who was employed by Employer as of
the Separation Date or at any time within the one year period prior to the
Separation Date, or entice or suggest to such individual to terminate his
employment with Employer; and
 
ii.           directly or indirectly interfere with or assist, or in any way be
involved with any third party’s attempt to interfere with, the business
operations of Employer.
 
6

--------------------------------------------------------------------------------

 
e. Reasonableness.  Employee acknowledges and agrees that the restrictive
covenants in this Agreement are reasonable and properly required for the
adequate protection of the Employer’s business.  Employee further agrees that he
will not raise any issue of reasonableness as a defense in any proceeding to its
enforcement.  If any geographical or time limitation is deemed to be
unreasonable by a court of competent jurisdiction, Employee agrees and submits
to the reduction of the geographical or time limitation to a limit as the court
shall deem to be reasonable.
 
f. Enforcement.  In the event of an actual or threatened breach of this
paragraph “11” of this Agreement, Employee acknowledges that the Employer will
be irreparably damaged and that the Employer is entitled to an injunction
restraining him from violating the restrictive covenants.  Nothing in this
Agreement shall be construed as prohibiting the Employer from pursuing any other
available remedies for such breach or threatened breach of this Agreement.  In
the event of a breach of this covenant or a breach of any other covenant stated
in this Agreement, Employer shall be relieved of its obligation to make any
remaining payments under this Agreement and shall be entitled to commence a
civil action to recover all payments previously made or its actual damages,
whichever is greater, unless otherwise prohibited by law.  If one or more
provisions of this Agreement are determined by a court of competent jurisdiction
to be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforcement of the remaining provisions shall not in any way be affected or
impaired.


12. Non-Disparagement.  Employee agrees to not engage, at any time, in any
action or conduct that either directly or indirectly disparages the Employer or
any of the Employer’s employees, officers, or representatives, or that results
in the disparagement, mistreatment, or injury of the Employer or any of the
Employer’s employees, officers, or representatives.  Employer agrees to not
engage, at any time, in any action or conduct that either directly or indirectly
disparages the Employee or that results in the disparagement of the Employee.


13. Employment Reference.  In response to requests for job references, the
Employer’s Human Resources Department shall limit its response to confirmation
of Employee’s dates of employment with the Employer, positions held, and pay
rates.  If further information is requested, the Employer shall state that its
policy is not to provide any further information.


14. Older Worker Benefit Protection Act.  Employee acknowledges and agrees that
in accordance with the terms of the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act:


a. Employee has read and understands this Agreement and knowingly and
voluntarily entered into this Agreement without fraud, duress, or any undue
influence.


b. Employee acknowledges that by this Agreement the Employer advised Employee in
writing to consult with an attorney before signing this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
c. Employee understands the language of this Agreement and its meaning,
particularly with respect to Employee’s waiver and release of any claims against
the Employer.


d. Employee has been afforded twenty-one (21) days to consider the terms of this
Agreement, but may voluntarily elect to sign the Agreement in a shorter period
of time.


e. Employee can accept the terms of this Separation Agreement by providing an
executed agreement to Mary Cregut, Vice President of Human Resources,
AngioDynamics, Inc., 14 Plaza Drive, Latham, NY 12110 or by facsimile at (518)
798-1435, by 5 p.m. on June 13, 2011.


f. Employee has seven (7) days following the execution of this Agreement to
revoke the Agreement, and the Agreement will not become effective or enforceable
until the seven (7) day period has expired.  Employee may revoke the Agreement
by ensuring written notice of revocation is received by the Employer by 5 p.m.
on the seventh (7th) calendar day following the execution of this Agreement.


g. As stated in the Employment Agreement, the Employee is not entitled to the
payments set forth in paragraph “2” unless Employee executes and provides such
release of any claims he may have against the Employer, and, therefore, Employee
is receiving consideration under this Separation Agreement to which he is not
otherwise entitled.


h. Employee is not waiving any rights or claims that may arise after the date
this Agreement is executed.


15. Tax Obligations.  Employee acknowledges that the Employer has not given any
advice as to the characterization of payments received under this Agreement for
any personal tax responsibility such payments may generate.  Should any taxing
authority challenge Employee’s treatment or characterization of the payments,
Employee acknowledges that the Employer has no obligation whatsoever to
indemnify, defend, aid, pay or reimburse Employee for any underpayment,
overpayment, penalty or interest charge the taxing authority may assess against
or claim is due from Employee.


16. Confidentiality of Agreement.  Employee and Employer shall keep the
existence and contents of this Agreement confidential and shall not disclose it
or its terms to any third party, except for the purposes of enforcement, as a
defense to any administrative or legal proceeding or as otherwise required by
law.  The terms of this paragraph shall not apply to such disclosures to
Employee’s attorney, financial advisors or spouse, or factual disclosures as may
be required pursuant to court order or subpoena or as part of any EEOC
proceedings.  In the event that Employer determines that disclosure of this
Agreement or a portion thereof is required by U.S. Securities Laws, the terms of
this paragraph shall not apply to the portion of this Agreement that is publicly
disclosed by the Employer.  Employee further acknowledges that if a court of
competent jurisdiction determines that Employee has breached this
confidentiality provision, Employee shall, without
 
 
 
8

--------------------------------------------------------------------------------

 
 
prejudice to any other remedies the Employer may have, be liable to pay
liquidated damages to the Employer in the amount of five  hundred thousand
dollars ($500,000.00).  Employee and the Employer acknowledge that in the event
of a breach of this provision, the exact amount of damages suffered by the
Employer would be difficult to ascertain with certainty, and that the amount
provided herein is reasonably proportionate to the amount of damages that would
be suffered.


17. Return of Company Property/Confidential Information.  At an agreed upon
time, Employee shall return any and all Employer property, including, without
limitation, any documents, records, communications, or similar visual or
conceptual presentations of any type, and all duplicates and copies thereof,
regardless of the form in which they exist or are stored, that contain any
Confidential and Proprietary Information, including but not limited to,
financial information, business and strategic plans, and other similar
confidential materials or information, and any other equipment or other property
that belongs to the Employer.


Employee shall return the company provided laptop computer by June 15,
2011.   Employer agrees that Employee will retain possession of his company
issued iPhone. Employee agrees that he will provide the iPhone to the Employer
by noon on June 14, 2011 and at that time Employer will remove all confidential
and proprietary information on the iPhone, return the iPhone to the Employee,
and that Employee will assume all costs associated with the operation of the
iPhone beginning on June 15, 2011.


Employee shall be entitled to take title to or otherwise release to his name the
Company-Leased Vehicle at a price to be determined by the Employer.  A quote
will be provided to employee by June 17, 2011.  The exact price at time of
purchase may vary based on expiration of quoted materials.  Updated quotes can
be supplied to Employee upon request.  If the sale transaction is not completed
by August 1, 2011, Employee shall be obligated to return the vehicle by August
1, 2011.    Please contact Kim Hoyt, Travel and Fleet Administrator to arrange
details of purchase or return.


18. Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.


19. Authority.  Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.


20. Voluntary Execution.  Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.


21. Choice of Law/Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to New York’s
rules regarding choice of law.  Any proceeding between the parties relating to
this Agreement shall be held in a court of competent jurisdiction in the State
of New York.  All parties agree to be subject to the personal jurisdiction of
the courts of New York.
 
 
 
9

--------------------------------------------------------------------------------

 

 
22. Severability.  The language of all parts of this Agreement shall be
construed as a whole, according to its fair meaning and not strictly for or
against either party.  If any provision or part of this Agreement is deemed to
be invalid or unenforceable for any reason, such provision or part shall be
treated as if it were deleted from the Agreement and the remainder of the
Agreement shall remain in full force and effect.


23. Notice.  Any notice required to be given to either party under this
Agreement shall be deemed effectively given when personally delivered or sent by
certified or registered mail, postage prepaid, as follows:


To the Employer:                                  Vice President of Human
Resources
AngioDynamics, Inc.
14 Plaza Drive
Latham, New York 12110


To Employee:                                        Johannes Keltjens
31 Vista Drive
Saratoga Springs, New York 12866




or to such other address as either party may designate by like notice. Any
notice, consent or other communication required or permitted to be given
hereunder shall be deemed to have been given on the date of mailing or personal
delivery.


24. Complete Defense.  Employee understands and agrees that this Agreement may
be pled by Employer as a complete defense to any claim or entitlement which may
be asserted by Employee, or on his behalf, in any suit, claim or proceeding
against Employer concerning any matter arising up to and including the date of
execution of this Agreement.


25. Miscellaneous.  Employee represents and warrants that Employee has not taken
action contrary to the terms of this Agreement from the date of this Agreement
to the date the Employee executes this Agreement.  Any such action contrary to
the terms of this Agreement will void the terms of this Agreement and Employee
will not be entitled to the benefits described herein.


This signed Agreement together with the General Release sets forth the entire
Agreement between the Employer and Employee.  This Agreement may not be modified
except by a writing signed by both parties.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereupon and each of which shall constitute one and the same instrument.  This
Agreement shall be deemed fully executed when one or more counterparts hereof,
individually or taken together, shall bear the signatures of each of the
parties.  A party may deliver its signature via pdf, scan or facsimile.



 
 
10

--------------------------------------------------------------------------------

 

 
Dated:  June 13, 2011      
/s/ Johannes Keltjens      
 
Johannes Keltjens
Subscribed and sworn to before me
 
this _____ day of ______, 2011
         
___________________________________
 
Notary Public
 
My Commission Expires __________
 
(Affix Seal)
       
Employer
   
Dated:  June 13, 2011      
By: /s/ Scott J. Solano      
 
Name:  Scott J. Solano
 
Title:  Interim Chief Executive Officer



 
11

--------------------------------------------------------------------------------

 

Appendix “A”                                                      General
Release


Johannes Keltjens (“Employee”), for and in consideration of the sum of ONE
DOLLAR AND NO CENTS ($1.00), and other good and valuable consideration, receipt
of which is hereby acknowledged,  for himself and his heirs, administrators,
representatives, successors, and assigns unconditionally releases and forever
discharges AngioDynamics, Inc., its parent, subsidiary and affiliated
corporations, divisions, successors, predecessors and assigns, and all of their
current and former officers, directors, trustees, employees, and agents, in
their individual and representative capacities (hereinafter collectively
referred to as the “Employer”), from any and all actions or causes of action,
suits, damages, claims, debts, promises, agreements, proceedings, complaints,
and demands that he ever had, now has, or may ever have against the Employer,
directly or indirectly, whether asserted or unasserted, whether known or
unknown, arising out of, or related in any way to, all matters of whatever
nature.  This release includes, but is not limited to, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973,
Sections 1981 through 1988 of Title 42 of the United States Code, the Americans
with Disabilities Act, as amended, the Fair Labor Standards Act, the National
Labor Relations Act, as amended, the Equal Pay Act, the Family and Medical Leave
Act, as amended, the Employee Retirement Income Security Act (ERISA), the
Occupational Safety and Health Act, as amended, the New York Human Rights Law,
the New York Labor Law, the nondiscrimination and/or retaliation provisions of
the New York Workers’ Compensation Law, and any other federal, state or local
employment laws and regulations, and all common law claims of the State of New
York, including, but not limited to, claims of express or implied contract,
wrongful discharge, defamation, slander, intentional and negligent infliction of
emotional distress, and all claims for attorneys’ fees, costs and expenses, and
any other claims arising out of or related to Employee’s employment with
Employer, and the termination of that employment; provided, however, that this
shall not affect Employee's entitlement to any vested accrued benefit to which
he is entitled under any employee benefit plan subject to ERISA or his right to
enforce the terms of a certain Separation Agreement executed by Employee and
Employer, dated _____________, 2011.


Employee understands that nothing in this Release prevents him from filing a
charge (including a challenge to the Separation Agreement) with the Equal
Employment Opportunity Commission (the “EEOC”) or participating in any
investigation or proceeding conducted by the EEOC or brought by the EEOC on his
behalf.  However, he understands and agrees that he is waiving any right to
recover any monetary or other personal relief because of any such EEOC
proceedings or any subsequent legal action brought by the EEOC on his behalf.


IN WITNESS WHEREOF, Johannes Keltjens has signed this General Release on this
____ day of ___________, 2011.

 
STATE OF ____________________
)
_____________________________
COUNTY OF __________________
)  ss.:
Johannes Keltjens

 
On this ____, day of _______ 2011, before me personally appeared Johannes
Keltjens to me known and known to me to be the same person described in and who
executed the foregoing general release, and he duly acknowledged to me that he
executed the same.
 
 
______________________________
Notary Public

12